Exhibit 10.4
 

 
Confidential








CALL OPTION AGREEMENT




AMONG


Xianbin MENG,
Xiaobo SHEN,
HANGZHOU MYL COMMERCIAL SERVICE CO., LTD.
AND
HANGZHOU MYL BUSINESS ADMINISTRATION CONSULTING CO., LTD.














May 1, 2009
 
 

--------------------------------------------------------------------------------



 
CALL OPTION AGREEMENT


This CALL OPTION AGREEMENT (this "AGREEMENT") is entered into in Hangzhou of the
People's Republic of China (the "PRC") as of MAY 1, 2009 by and among the
following Parties:


(1) Xianbin MENG
Address: Xianjin Village, Tielu Town, Langao County, Shanxi Province, PRC
Identity Card Number: 612426198009283412


(2) Xiaobo SHEN
Address:40 Lane No.1025, Liuying Rd., Zhabei District, Shanghai, PRC
Identity Card Number: 310108198606112011


(3) Hangzhou MYL Commercial Service Co., Ltd. (Hereinafter "Hangzhou MYL
Commercial)
Registered Address: Room 603, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
Legal Representative: Xianbin MENG


(4) Hangzhou MYL Business Administration Consulting Co., Ltd..( "Hangzhou MYL
Consulting")
Registered Address: Room 604, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
(12)  
Legal Representative: Kaien LIANG



Xianbin MENG and Xiaobo SHEN hereinafter shall be individually referred to as a
"PERSONAL SHAREHOLDER" and collectively, the "PERSONAL SHAREHOLDERS". The
Personal Shareholders and HANGZHOU MYL COMMERCIAL hereinafter individually
referred to as a "SHAREHOLDER" and collectively, the "SHAREHOLDERS". The
Shareholders and HANGZHOU MYL CONSULTING hereinafter shall be individually
referred to as a "PARTY" and collectively referred to as the "PARTIES".


WHEREAS
 
(1)           Xianbin MENG and Xiaobo SHEN are the registered shareholders of
HANGZHOU MYL COMMERCIAL, legally holding all the equity in HANGZHOU MYL
COMMERCIAL, of which Xianbin MENG holding 70% interest and Xiaobo SHEN 30%.


(2)           The Shareholders intend to transfer to Hangzhou MYL Consulting,
and Hangzhou MYL Consulting is willing to accept, all their respective equity
interest in the Target Companies (as defined below), to the extent not violating
PRC Law.
 
 

 

--------------------------------------------------------------------------------


(3)           In order to conduct the above equity transfer, the Shareholders
agree to jointly grant Hangzhou MYL Consulting an irrevocable call option for
equity transfer (hereinafter the "CALL OPTION"), under which and to the extent
permitted by PRC Law, the Shareholders shall on demand of Hangzhou MYL
Consulting transfer the Option Equity (as defined below) to Hangzhou MYL
Consulting and/or any other entity or individual designated by it in accordance
with the provisions contained herein.


(4)           HANGZHOU MYL COMMERCIAL intends to transfer to Hangzhou MYL
Consulting all of its assets and liabilities to the extent not violating PRC
Law. In order to conduct the above asset transfer, HANGZHOU MYL COMMERCIAL
agrees to grant Hangzhou MYL Consulting an irrevocable call option for assets
(hereinafter the "ASSET CALL OPTION"), under which and to the extent as
permitted by PRC Law, HANGZHOU MYL COMMERCIAL shall on demand of Hangzhou MYL
Consulting transfer the assets and liabilities to Hangzhou MYL Consulting and/or
any other entity or individual designated by it in accordance with the
provisions contained herein.


THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:


ARTICLE 1  - DEFINITION
 
1.1           Except as otherwise construed in the context, the following terms
in this Agreement shall be interpreted to have the following meanings:


"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.


"OPTION EQUITY" shall mean, in respect of each of the Shareholders, all of the
equity interest held thereby in the Target Company Registered Capital (as
defined below).


"TARGET COMPANY" shall mean, to Xianbin MENG and Xiaobo SHEN, HANGZHOU MYL
COMMERCIAL; and to HANGZHOU MYL COMMERCIAL, any and all of its Subsidiaries to
be established.


"TARGET COMPANY REGISTERED CAPITAL" shall mean the registered capital of
HANGZHOU MYL COMMERCIAL as of the execution date of this Agreement, i.e., RMB60,
000,000, and the registered capital of each Target Company, which shall include
any expanded registered capital as the result of any capital increase within the
term of this Agreement.
 
 

 

--------------------------------------------------------------------------------


"TRANSFERRED EQUITY" shall mean the equity of Target Company which Hangzhou MYL
Consulting has the right to require the Shareholders to transfer to it or its
designated entity or individual when Hangzhou MYL Consulting exercises its Call
Option (hereinafter the "EXERCISE OF OPTION") in accordance with Article
3.2herein, the amount of which may be all or part of the Option Equity and the
details of which shall be determined by Hangzhou MYL Consulting at its sole
discretion in accordance with the then valid PRC Law and from its commercial
consideration.
 
"TRANSFER PRICE" shall mean all the consideration that Hangzhou MYL Consulting
or its designated entity or individual is required to pay to the Shareholders in
order to obtain the Transferred Equity upon each Exercise of Option. In spite of
any provision herein, in case of Hangzhou MYL Consulting exercising the call
option in its sole discretion upon the occurrence of the situation in which such
call option exercise become feasible under the relevant laws in PRC, any
additional consideration paid other than the $1.00 which may be required under
the laws of China to effect such purchase to comply with such legal formalities
shall be either cancelled or returned to the company immediately with no
additional compensation to the owners. The shareholders hereby acknowledge the
purpose of such provisions and hereby agrees and authorizes the company to take
any and all actions to effect such transaction and agrees irrevocably to execute
any and all documents and instruments and authorize Hangzhou MYL Consulting and
its designated entity or individual to sign on his or her behalf and hereby
gives the Hangzhou MYL Consulting and its designated entity or individual a
proxy to execute and deliver such documents and instruments to effect the
purpose of this provision and hereby waives any defense or claim of causes of
action to challenge or defeat this provision.If there exists any regulatory
provision with respect to Transfer Price under the then PRC Law, Hangzhou MYL
Consulting or its designated entity or individual shall be entitled to determine
the lowest price permitted by PRC Law as the Transfer Price.
 
"BUSINESS PERMITS" shall mean any approvals, permits, filings, registrations
etc. which HANGZHOU MYL COMMERCIAL is required to have for legally and validly
operating its business education sector, including but not limited to the
Business License of the Corporate Legal Person, the Tax Registration
Certificate, and such other relevant licenses and permits as required by the
then PRC Law.


"TARGET COMPANY ASSETS" shall mean, in respect of any Target Company, all the
tangible and intangible assets which such Target Company owns or has the right
to use during the term of this Agreement, including but not limited to any
immoveable and moveable assets, and such intellectual property rights as
trademarks, copyrights, patents, proprietary know-how, domain names and software
use rights.


" THE EXCLUSIVE SERVICE AGREEMENT" shall mean the Exclusive Service Agreement
entered into among each Target Company l dated MAY 1, 2009.
 
 

 

--------------------------------------------------------------------------------


"MATERIAL AGREEMENT" shall mean an agreement to which any Target Company is a
party and which has a material impact on the businesses or assets of the Target
Company, including but not limited to the Exclusive Service Agreement among the
Target Company and Hangzhou MYL Consulting, and other agreements regarding the
Target Company's business education business.


1.2           The references to any PRC Law herein shall be deemed


(1)           to include the references to the amendments, changes, supplements
and reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and


(2)           to include the references to other decisions, notices or
regulations enacted in accordance therewith or effective as a result thereof.


1.3           Except as otherwise stated in the context herein, all references
to an Article, clause, item or paragraph shall refer to the relevant part of
this Agreement.


ARTICLE 2  -GRANT OF CALL OPTION


The Parties agree that the Shareholders exclusively grant Hangzhou MYL
Consulting hereby irrevocably and without any additional conditions with a Call
Option, under which Hangzhou MYL Consulting shall have the right to require the
Shareholders to transfer the Option Equity to Hangzhou MYL Consulting or its
designated entity or individual in such method as set out herein and as
permitted by PRC Law. Hangzhou MYL Consulting also agrees to accept such Call
Option.


in case of Hangzhou MYL Consulting exercising the call option in its sole
discretion upon the occurrence of the situation in which such call option
exercise become feasible under the relevant laws in PRC, any additional
consideration paid other than the $1.00 which may be required under the laws of
China to effect such purchase to comply with such legal formalities shall be
either cancelled or returned to the company immediately with no additional
compensation to the HANGZHOU MYL COMMERCIAL and Shareholders. HANGZHOU MYL
COMMERCIAL and Shareholders hereby acknowledge the purpose of such provisions
and hereby agrees and authorizes the company to take any and all actions to
effect such transaction and agrees irrevocably to execute any and all documents
and instruments and authorize the company's relevant officers to sign on his or
her behalf and hereby gives the company and any of its relevant officers a proxy
to execute and deliver such documents and instruments to effect the purpose of
this provision and hereby waives any defense or claim of causes of action to
challenge or defeat this provision.
 
 
 

--------------------------------------------------------------------------------


ARTICLE 3  - METHOD OF EXERCISE OF OPTION
 
3.1           To the extent permitted by PRC Law, Hangzhou MYL Consulting shall
have the sole discretion to determine the specific time, method and times of its
Exercise of Option.


3.2           If the then PRC Law permits Hangzhou MYL Consulting and/or other
entity or individual designated by it to hold all the equity interest of Target
Company, then Hangzhou MYL Consulting shall have the right to elect to exercise
all of its Call Option at once, where Hangzhou MYL Consulting and/or other
entity or individual designated by it shall accept all the Option Equity from
the Shareholders at once;
 if the then PRC Law permits Hangzhou MYL Consulting and/or other entity or
individual designated by it to hold only part of the equity in Target Company,
Hangzhou MYL Consulting shall have the right to determine the amount of the
Transferred Equity within the extent not exceeding the upper limit of
shareholding ratio set out by the then PRC Law (hereinafter the "SHAREHOLDING
LIMIT"), where Hangzhou MYL Consulting and/or other entity or individual
designated by it shall accept such amount of the Transferred Equity from the
Shareholders. In the latter case, Hangzhou MYL Consulting shall have the right
to exercise its Call Option at multiple times in line with the gradual
deregulation of PRC Law on the permitted Shareholding Limit, with a view to
ultimately acquiring all the Option Equity.


3.3           At each Exercise of Option by Hangzhou MYL Consulting, each of the
Shareholders shall transfer their respective equity in the Target Company to
Hangzhou MYL Consulting and/or other entity or individual designated by it
respectively in accordance with the amount required in the Exercise Notice
stipulated in Article 3.5.  Hangzhou MYL Consulting and other entity or
individual designated by it shall pay the Transfer Price to each of the
Shareholders who has transferred the Transferred Equity for the Transferred
Equity accepted in each Exercise of Option. Hangzhou MYL Consulting shall have
the right to elect to pay the purchase price by settlement of certain credits
held by it or its affiliates to the shareholders.


3.4           In each Exercise of Option, Hangzhou MYL Consulting may accept the
Transferred Equity by itself or designate any third party to accept all or part
of the Transferred Equity.


3.5           On deciding each Exercise of Option, Hangzhou MYL Consulting shall
issue to the Shareholders a notice for exercising the Call Option (hereinafter
the "EXERCISE NOTICE", the form of which is set out as Appendix I hereto). The
Shareholders shall, upon receipt of the Exercise Notice, forthwith transfer all
the Transferred Equity in accordance with the Exercise Notice to Hangzhou MYL
Consulting and/or other entity or individual designated by Hangzhou MYL
Consulting in such method as described in Article 3.3 herein.
 
 

 

--------------------------------------------------------------------------------


3.6           The Shareholders hereby severally undertake and guarantee that
once Hangzhou MYL Consulting issues the Exercise Notice in respect to the
specific Transferred Equity of the Target Company held by it:


 (1)           it shall immediately hold or request to hold a shareholders'
meeting  of the Target Company and adopt a resolution through the  shareholders'
meeting, and take all other necessary actions to agree  to the transfer of all
the Call Option to Hangzhou MYL Consulting  and/or other entity or individual
designated by it at the Transfer  Price and waive the possible preemption;


 (2)           it shall immediately enter into an equity transfer agreement
with  Hangzhou MYL Consulting and/or other entity or individual designated  by
it for transfer of all the Transferred Equity to Hangzhou MYL Consulting and/or
other entity or individual designated by it at the  Transfer Price; and
 
(3)            it shall provide Hangzhou MYL Consulting with necessary support
(including providing and executing all the relevant legal documents, processing
all the procedures for government approvals and registrations and bearing all
the relevant obligations) in accordance with the requirements of Hangzhou MYL
Consulting and of the laws and regulations, in order that Hangzhou MYL
Consulting and/or other entity or individual designated by it may take all the
Transferred Equity free from any legal defect.


3.7           At the meantime of this Agreement, the Shareholders shall
respectively enter into a power of attorney (hereinafter the "POWER OF
ATTORNEY", the form of which is set out as Appendix II hereto), authorizing in
writing any person designated by Hangzhou MYL Consulting to, on behalf of such
Shareholder, to enter into any and all of the legal documents in accordance with
this Agreement so as to ensure that Hangzhou MYL Consulting and/or other entity
or individual designated by it take all the Transferred Equity free from any
legal defect. Such Power of Attorney shall be delivered for custody by Hangzhou
MYL Consulting and Hangzhou MYL Consulting may, at any time if necessary,
require the Shareholders to enter into multiple copies of the Power of Attorney
respectively and deliver the same to the relevant government department.
 
ARTICLE 4 - ASSET CALL OPTION
 
HANGZHOU MYL COMMERCIAL and the Personal Shareholders hereby further undertake
to grant Hangzhou MYL Consulting irrevocably an option to purchase assets within
the term of this Agreement: to the extent not violating the mandatory
requirements under PRC Law, HANGZHOU MYL COMMERCIAL will transfer all of its
assets and liabilities to Hangzhou MYL Consulting and/or other entity or
individual designated by it when required by Hangzhou MYL Consulting.
 
 

 

--------------------------------------------------------------------------------


In case of the Hangzhou MYL Consulting exercising the Asset Call Option in its
sole discretion upon the occurrence of the situation in which such call option
exercise become feasible under the relevant laws in PRC, any additional
consideration paid other than the $1.00 which may be required under the laws of
China to effect such purchase to comply with such legal formalities shall be
either cancelled or returned to the company immediately with no additional
compensation to the HANGZHOU MYL COMMERCIAL and Shareholders. HANGZHOU MYL
COMMERCIAL and Shareholders hereby acknowledge the purpose of such provisions
and hereby agrees and authorizes the company to take any and all actions to
effect such transaction and agrees irrevocably to execute any and all documents
and instruments and authorize the company's relevant officers to sign on his or
her behalf and hereby gives the company and any of its relevant officers a proxy
to execute and deliver such documents and instruments to effect the purpose of
this provision and hereby waives any defense or claim of causes of action to
challenge or defeat this provision.


ARTICLE 5  - REPRESENTATIONS AND WARRANTIES
 
5.1           Each of the Shareholders hereby severally represents and warrants
in respect to it self and the Target Company in which he holds equity as
follows:


5.1.1        Each of the Personal Shareholders is a PRC citizen with full
capacity, with full and independent legal status and legal capacity to execute,
deliver and perform this Agreement, and may act independently as a litigant
party.


Each of the Personal Shareholders has full power and authorization to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authorization to complete the transaction referred to herein.
 
5.1.2       This Agreement is executed and delivered by Personal Shareholders
legally and properly. This Agreement constitutes the legal and binding
obligations on Personal Shareholders and is enforceable on it in accordance with
its terms and conditions. The Personal Shareholders are the registered legal
owner of the Option Equity as of the effective date of this Agreement, and
except the rights created by this Agreement, the Shareholders' Voting Rights
Proxy Agreement entered into by Personal Shareholders, Hangzhou MYL Consulting
and their respective Target Company dated MAY 1, 2009 (the "PROXY AGREEMENT"),
the Equity Pledge Agreement entered into by it, Hangzhou MYL Consulting, the
Target Company dated MAY 1, 2009 (the "EQUITY PLEDGE AGREEMENT"), there is no
lien, pledge, claim and other encumbrances and third party rights on the Option
Equity. In accordance with this Agreement, Hangzhou MYL Consulting and/or other
entity or individual designated by it may, after the Exercise of Option, obtain
the proper title to the Transferred Equity free from any lien, pledge, claim and
other encumbrances and third party rights.
 
 

 

--------------------------------------------------------------------------------


5.1.3        Target Company shall obtain complete Business Permits as necessary
for its operations upon this Agreement taking effect, and Target Company shall
have sufficient rights and qualifications to operate within PRC the businesses
of business education and other business relating to its current business
structure. Target Company has conducted its business legally since its
establishment and has not incurred any cases which violate or may violate the
regulations and requirements set forth by the departments of commerce and
industry,
tax, culture, news, quality technology supervision, labor and social security
and other governmental departments or any disputes in respect of breach of
contract.


5.2           HANGZHOU MYL COMMERCIAL hereby represents and warrants in respect
to it self and the Target Company in which it holds equity as follows:


5.2.1        HANGZHOU MYL COMMERCIAL is a limited liability company operation
duly registered and validly existing under PRC Law, with independent status as a
legal person; HANGZHOU MYL COMMERCIAL has full and independent legal status and
legal capacity to execute, deliver and perform this Agreement, and may act
independently as a subject of actions.


5.2.2        HANGZHOU MYL COMMERCIAL has full power and authorization to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authorization to complete the transaction referred to herein.


5.2.3        This Agreement is executed and delivered by HANGZHOU MYL COMMERCIAL
legally and properly. This Agreement constitutes legal and binding obligations
on it.


5.2.4        HANGZHOU MYL COMMERCIAL is the registered legal shareholder of the
Option Equity when this Agreement comes into effect, except the rights created
by this Agreement, the Proxy Agreement, the Equity Pledge Agreement, there is no
lien, pledge, claim and other encumbrances and third party rights on the Option
Equity. In accordance with this Agreement, Hangzhou MYL Consulting and/or other
entity or individual designated by it may, upon the Exercise of Option, obtain
the proper title to the Transferred Equity free from any lien, pledge, claim and
other encumbrances and third party rights.


5.2.5       Target Company shall obtain complete Business Permits as necessary
for its operations upon this Agreement taking effect, and Target Company shall
have sufficient rights and qualifications to operate within PRC the businesses
of business education and other business relating to its current business
structure. Target Company has conducted its business legally since its
establishment and has not incurred any cases which violate or may violate the
regulations and requirements set forth by the departments of commerce and
industry, tax, culture, news, quality technology supervision, labor and social
security and other governmental departments or any disputes in respect of breach
of contract.
 
 

 

--------------------------------------------------------------------------------


The remaining shareholders of the Target Companies set out in Appendix I hereto
have given written approvals regarding the content of this Agreement and have
irrevocably undertaken, upon  the Exercise of Option by HANGZHOU MYL COMMERCIAL
of Option Equity  in accordance with this Agreement, to respectively waive
possible  rights of preemption and offer necessary assistance.


5.3           Hangzhou MYL Consulting hereby represents and warrants as follows:


5.3.1        Hangzhou MYL Consulting is a company with limited liability
properly  registered and legally existing under PRC Law, with an
independent  status as a legal person. Hangzhou MYL Consulting has full and
independent legal status and legal capacity to execute, deliver and  perform
this Agreement and may act independently as a subject of  actions.


5.3.2        Hangzhou MYL Consulting has full power and authorization to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authorization to complete the transaction referred to herein.


ARTICLE 6  - UNDERTAKINGS BY THE SHAREHOLDERS
 
6.1           The Shareholders hereby individually undertake within the term of
this Agreement that it must take all necessary measures to ensure that Target
Company is able to obtain all the Business Permits necessary for its business in
a timely manner and all the Business Permits remain in effect at any time.


6.2           The Shareholders hereby individually undertake within the term of
this Agreement that without the prior written consent by Hangzhou MYL
Consulting,


6.2.1         no Shareholders shall transfer or otherwise dispose of any Option
Equity or create any encumbrance or other third party rights on any Option
Equity;


6.2.2         it shall not increase or decrease the Target Company Registered
Capital or cast affirmative vote regarding the aforesaid increase or decrease in
registered capital;


6.2.3         it shall not dispose of or cause the management of Target Company
to dispose of any of the Target Company Assets (except as occurs during the
arm's length operations);
 
 

 

--------------------------------------------------------------------------------


6.2.4         it shall not terminate or cause the management of Target Company
to terminate any Material Agreements entered into by Target Company, or enter
into any other Material Agreements in conflict with the existing Material
Agreements;


6.2.5         it shall not individually or collectively cause each Target
Company to conduct any transactions that may substantively affect the asset,
liability, business operation, equity structure, equity of a third party and
other legal rights (except those occurring during the arm's length operations or
daily operation, or having been disclosed to and approved by Hangzhou MYL
Consulting in writing);
 
 
6.2.6         it shall not appoint or cancel or replace any executive directors
or members of board of directors (if any), supervisors or any other management
personnel of Target Company to be appointed or dismissed by the Shareholders;


6.2.7         it shall not announce the distribution of or in practice release
any distributable profit, dividend or share profit or cast affirmative votes
regarding the aforesaid distribution or release;


6.2.8         it shall ensure that Target Company shall validly exist and
prevent it from being terminated, liquidated or dissolved;


6.2.9         it shall not amend the Articles of Association of Target Company
or cast affirmative votes regarding such amendment;


6.2.10       it shall ensure that Target Company shall not lend or borrow any
money, or provide guarantee or engage in security activities in any other forms,
or bear any substantial obligations other than on the arm's length basis; and


6.2.11      If it acquires any equity interest of a new business education
company other than the Target Company within the term of this Agreement and such
new business education company's business relies on the service provided by
Hangzhou MYL Consulting and/or Focus Media Digital, it shall grant Hangzhou MYL
Consulting Transferred Option in respect to the equity interest held by it in
such business education company subject to and upon the same terms and
conditions of this Agreement.


6.3           The Shareholders hereby individually undertake that it must make
all its efforts during the term of this Agreement to develop the business of
Target Company, and ensure that the operations of Target Company are legal and
in compliance with the regulations and that it shall not engage in any actions
or omissions which might harm the Target Company Assets or its credit standing
or affect the validity of the Business Permits of Target Company.
 
 

 

--------------------------------------------------------------------------------


6.4        Without limiting the generality of Article 6.3 above, considering the
fact that each Shareholder of each Target Company sets aside all the equity
interest held thereby in each Target Company as security to secure the
performance by each Target Company of the obligations under the Exclusive
Service Agreement, the performance of such Shareholder of the obligations under
the Proxy Agreement, the Shareholder undertakes to, within the term of this
Agreement, make full and due performance of any and all of the obligations on
the part thereof under the Proxy Agreement, and to procure the full and due
performance of each Target Company of any and all of its obligations under the
Exclusive Service Agreement and warrants that no adverse impact on exercising
the rights under this Agreement by Hangzhou MYL Consulting will be incurred due
to the breach by the Shareholder of the Proxy Agreement or the breach of the
Target Company of the Exclusive Service Agreement.


6.5         HANGZHOU MYL COMMERCIAL undertakes that, before Hangzhou MYL
Consulting’s Exercise of Option and acquire all equity of HANGZHOU MYL
COMMERCIAL, HANGZHOU MYL COMMERCIAL shall not do the following:


6.5.1      Sell, transfer, mortgage or dispose by other way any assets,
business, revenue or other legal rights of its own or any Target Company, or
permit creating any encumbrance or other third party's interest on such assets,
business, revenue or other legal rights (except as occurs during the arm's
length or operations or daily operation, or as is disclosed to Hangzhou MYL
Consulting and approved by Hangzhou MYL Consulting in writing);


6.5.2      conduct any transactions that may substantively affect the asset,
liability, business operation, equity structure, equity of a third party and
other legal rights (except those occurring during the arm's length operations or
daily operation, or having been disclosed to Hangzhou MYL Consulting and
approved by Hangzhou MYL Consulting in writing);


6.5.3       release any dividend or share profit to the Personal Shareholders or
cause the Target Company to do so in any form.


ARTICLE 7  - CONFIDENTIALITY


7.1         Notwithstanding the termination of this Agreement, the Shareholders
shall be obligated to keep in confidence the following information (hereinafter
collectively the "CONFIDENTIAL INFORMATION"):(i)information on the execution,
performance and the contents of this Agreement;(ii)the trade secret, proprietary
information and customer information in relation to Hangzhou MYL Consulting
known to or received by it as the result of execution and performance of this
Agreement; and(iii)the trade secrets, proprietary information and customer
information in relation to Target Company known to or received by it as the
shareholder of Target Company.
 
 

--------------------------------------------------------------------------------


The Shareholders may use such Confidential Information only for the purpose of
performing its obligations under this Agreement. No Shareholders shall disclose
the above Confidential Information to any third parties without the written
consent from Hangzhou MYL Consulting, or they shall bear the default liability
and indemnify the losses.


7.2         Upon termination of this Agreement, both Shareholders shall, upon
demand by Hangzhou MYL Consulting, return, destroy or otherwise dispose of all
the documents, materials or software containing the Confidential Information and
suspend using such Confidential Information.


7.3           Notwithstanding any other provisions herein, the validity of this
Article shall not be affected by the suspension or termination of this
Agreement.


ARTICLE 8  - TERM OF AGREEMENT


8.1           This Agreement shall take effect as of the date of formal
execution by the Parties. For each Shareholder, this Agreement shall terminate
in respect to such Shareholder when all the Option Equity of all the Target
Company held by him is legally transferred and registered under the name of
Hangzhou MYL Consulting and/or other entity or individual designated by it in
accordance with the provisions of this Agreement.


8.2           After termination of this Agreement in respect to such Shareholder
according to Article 8.1 above, this Agreement continues to be fully valid in
respect to other Shareholders.


ARTICLE 9 – NOTICE


9.1           Any notice, request, demand and other correspondences made as
required by or in accordance with this Agreement shall be made in writing and
delivered to the relevant Party.


9.2           The abovementioned notice or other correspondences shall be deemed
to have been delivered when it is transmitted if transmitted by facsimile or
telex; it shall be deemed to have been delivered when it is delivered if
delivered in person; it shall be deemed to have been delivered five (5) days
after posting the same if posted by mail.


ARTICLE 10  - LIABILITY FOR BREACH OF CONTRACT


10.1           The Parties agree and confirm that, if any Party (the “DEFAULTING
PARTY”) breaches substantially any provision hereof, or fails substantially to
perform any of the obligations hereunder, such breach or failure shall
constitute a default hereunder ( “DEFAULT”), then the non-defaulting Party shall
have the right to require the Defaulting Party to make remedy within a
reasonably specified period. If the Defaulting Party fails to make remedy within
such reasonable period or within ten (10) days after the non-defaulting Party
notifying the Defaulting Party in writing and requiring it to make remedy, then
the non-defaulting Party shall have the right, at its sole discretion, to (1)
terminate this Agreement and require the Defaulting Party to keep it fully
indemnified; or (2) to demand the enforcement of the Defaulting Party’s
obligations hereunder and require the Defaulting Party to keep it fully
indemnified.
 
 

 

--------------------------------------------------------------------------------


10.2           Without limiting the generality of Article 10.1, any breach of
the Proxy Agreement, the Equity Pledge Agreement shall be deemed as having
constituted the breach by such Shareholder of this Agreement; and any breach by
Target Company of any provision in the Exclusive Service Agreement, if
attributable to the failure of any Shareholder to perform the obligations
thereof under Article 6.4 hereof, shall be deemed as having constituted the
breach by such Shareholder of this Agreement.


10.3           The Parties agree and confirm that in no circumstances shall the
Shareholders request the termination of this Agreement for any reason, except
otherwise stipulated by law or this Agreement.


10.4           Notwithstanding any other provisions herein, this Article shall
survive the suspension or termination of this Agreement.


ARTICLE 11  - MISCELLANEOUS
 
11.1           This Agreement shall be made in Chinese and English in
quadruplicate, with each involved Party holding one (1) copy hereof.


11.2           The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by PRC Law.


11.3           Any disputes arising hereunder and in connection herewith shall
be settled through consultations among the Parties, and if the Parties cannot
reach an agreement regarding such disputes within thirty (30) days of their
occurrence, such disputes shall be submitted to China International Economic and
Trade Arbitration Commission Shanghai Branch for arbitration in Shanghai in
accordance with the arbitration rules of such Commission, and the arbitration
award shall be final and binding on all Parties.


11.4           Any rights, powers and remedies empowered to any Party by any
provisions herein shall not preclude any other rights, powers and remedies
enjoyed by such Party in accordance with laws and other provisions under this
Agreement, and the exercise of its rights, powers and remedies by a Party shall
not preclude its exercise of its other rights, powers and remedies by such
Party.


11.5           Any failure or delay by a Party in exercising any of its rights,
powers and remedies hereunder or in accordance with laws (hereinafter the
"PARTY'S RIGHTS") shall not lead to a waiver of such rights, and the waiver of
any single or partial exercise of the Party's Rights shall not preclude such
Party from exercising such rights in any other way and exercising the remaining
part of the Party's Rights.
 
 

 

--------------------------------------------------------------------------------


11.6           The titles of the Articles contained herein shall be for
reference only, and in no circumstances shall such titles be used in or affect
the interpretation of the provisions hereof.


11.7 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.
 
11.8            Upon execution, this Agreement shall substitute any other legal
documents previously executed by the Parties on the same subject.
 
11.9            Any amendments or supplements to this Agreement shall be made in
writing and shall take effect only when properly signed by the Parties to this
Agreement. Notwithstanding the preceding sentence, considering that the rights
and obligations of each of the Shareholders hereunder are independent and
severable from each other,
in case the amendment or supplement to this Agreement is intended to have impact
upon one of the Shareholders, such amendment or supplement requires the approval
of such Shareholder only and it is not required to obtain the approval from the
other ones of the Shareholders (to the extent the amendment or supplement do not
have impact upon such other Shareholders).


11.10           Without prior written consent by Hangzhou MYL Consulting, the
Shareholders shall not transfer to any third party any of its right and/or
obligation under this Agreement, Hangzhou MYL Consulting shall have the right to
transfer to any third party designated by it any of its right and/or obligation
under this Agreement after notice to the Shareholders.


11.11           This Agreement shall be binding on the legal successors of the
Parties.
 
 

 

--------------------------------------------------------------------------------


Notwithstanding any provision to the contrary in this Agreement, in case of the
event stipulated under Article 6.2.10, the relevant Shareholder shall, upon
request by Hangzhou MYL Consulting, procure that such new business education
company should be included as a Target Company defined hereunder and that the
all the equity interest held by such Shareholder in such new business education
company shall become the Option Equity defined hereunder, by signing the
acknowledgement letter in substantially the form attached hereto as Appendix
III. Considering that the rights and obligations of each of the Shareholders
hereunder are independent and severable from each other, the arrangement
procuring that the equity interest in such new business education company
becoming the Option Equity will have no impact on the rights or obligations of
the other Shareholders, the above arrangement requires written confirmation of
Hangzhou MYL Consulting and the relevant Shareholder only. The other
Shareholders hereto hereby grant irrevocable and unconditional waiver in respect
to such arrangement, and further acknowledge that the relevant Shareholder
should not be obligated to obtain approval from them when he or it make the
equity interest held by him or it Option Equity.




[The remainder of this page is left blank]










 
 

--------------------------------------------------------------------------------


(EXECUTION PAGE)


IN WITNESS HEREOF, the following Parties have caused this Call Option Agreement
to be executed as of the date and in the place first above mentioned.


Xianbin MENG


Signature by: /s/


Xiaobo SHEN


Signature by: /s/


Hangzhou MYL Commercial Service Co., Ltd.


Signed by: /s/
Name:
Position:


Hangzhou MYL Business Administration Consulting Co., Ltd.
Name:
Position:







--------------------------------------------------------------------------------




APPENDIX I:




FORMAT OF THE OPTION EXERCISE NOTICE


To:


As our company and you/your company and other relevant parties signed an Call
Option Agreement as of May 1, 2009 ("OPTION AGREEMENT"), and reached an
agreement that you/your company shall transfer the equity you/your company hold
in Hangzhou MYL Commercial Service Co., Ltd. ("TARGET COMPANY") to our company
or any third parties designated by our company on demand of our company to the
extent as permitted by PRC Law and regulations,
 
Therefore, our company hereby gives this Notice to you/your as follows:
 
Our company hereby requires to exercise the Call Option under the Option
Agreement and ______________________________ designated by our company shall
accept the equity you/your company hold accounting for ______% of the Registered
Capital ("PROPOSED ACCEPTED EQUITY") of Hangzhou MYL Commercial Service Co.,
Ltd.. You/Your company is required to forthwith transfer all the Proposed
Accepted Equity to ____________________________ upon receipt of this Notice in
accordance with the agreed terms in the Option Agreement.


Best regards,
 

 
Hangzhou MYL Business Administration Consulting Co., Ltd.


Authorized Representative:


Date:




 

 





--------------------------------------------------------------------------------


 


APPENDIX II:




FORM OF THE POWER OF ATTORNEY




 
 
I/We, the undersigned, __________________, hereby irrevocably authorize
__________________ Identity card No. __________________, as the authorized
representative of me/us, to sign the Equity Transfer Agreement and other
relevant legal documents between me/us and Hangzhou MYL Business Administration
Consulting Co., Ltd. regarding the Equity Transfer of Hangzhou MYL Commercial
Service Co., Ltd.






Signature:


Date:





--------------------------------------------------------------------------------





 
APPENDIX III:
ACKNOWLEDGEMENT LETTER


I/We, the undersigned,
Name:              ID Card number:______                 (for an individual), or
 
Name:              registered address                        (for an entity)
 
as an independent party, hereby agree to grant Hangzhou MYL Business
Administration Consulting Co., Ltd.( "HANGZHOU MYL CONSULTING ") with an
irrevocable equity Call Option ("CALL OPTION") in respect to ___% of the equity
share of                            (hereinafter the "NEW TARGET COMPANY") held
by me/us.
 
By signing this Acknowledgement Letter, the New Target Company and the newly
increase equity share shall be the "Target Company" and "Option Equity" defined
under the Call Option Agreement ("CALL OPTION AGREEMENT") entered into between
Hangzhou MYL Consulting, other relevant parties, and me/us dated May 1, 2009;
 
and I/we immediately make the same representations and warranties in respect of
the New Target Company and relevant equity Call Option as I/we made under the
Call Option Agreement in respect of the defined Target Company and Call Option.


NAME OF THE SHAREHOLDER/NAME OF THE COMPANY


Signed by:
Name:
Position:




Hangzhou MYL Business Administration Consulting Co., Ltd.


Signed by:
Name:
Position:



 
 

--------------------------------------------------------------------------------

 
